Citation Nr: 0946574	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-04 528	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tonsillar cancer 
with metastasis to lymph nodes of the neck and, if so, 
whether the claim should be granted.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970, 
and from December 1972 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In the Veteran's January 2008 VA Form 9 he did not 
address the issue of entitlement to a rating in excess of 10 
percent for arthritis of the right acromioclavicular joint, 
which had been addressed in the December 2007 Statement of 
the Case (SOC).  Accordingly, that matter has not been 
perfected for appellate review.  That is, absent a Notice of 
Disagreement (NOD), an SOC, and a Substantive Appeal, the 
Board does not have jurisdiction of this issue.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. 
App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  In fact, this matter 
was not addressed in the April 2008 Statement of Accredited 
Representative or in the July 2008 Motion for Remand, nor in 
the August 2008 Board remand.  

The case was remanded in August 2008 to afford the Veteran a 
hearing.  He testified at a September 2009 videoconference 
before the undersigned Veterans Law Judge.  A transcript 
thereof is on file.  At the hearing it was agreed that the 
case would be held open for an additional 30 days for the 
submission of additional evidence.  However, that 30 day 
period has elapsed and no additional evidence has been 
submitted to the Board. 

The issue of de novo adjudication of the claim for service 
connection for tonsillar cancer with metastasis to lymph 
nodes of the neck, and the issue of a compensable rating for 
bilateral hearing loss are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from a September 
2004 rating decision denying service connection for tonsillar 
cancer with metastasis the lymph nodes of the neck.  

2.  A favorable medical opinion from a private physician 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for tonsillar cancer with 
metastasis the lymph nodes of the neck and is new and 
material evidence.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying service 
connection for tonsillar cancer with metastasis the lymph 
nodes of the neck, became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2009).  

2.  The additional evidence presented since the September 
2004 rating decision denying service connection for tonsillar 
cancer with metastasis the lymph nodes of the neck, is new 
and material, and that claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Because the application to reopen the claim for service 
connection for tonsillar cancer with metastasis the lymph 
nodes of the neck is granted and de novo adjudication will be 
deferred pending remand for further development, additional 
discussion addressing VCAA compliance concerning this claim 
is not required at this point.  



Reopening

In a rating decision in September 2004 the RO denied the 
Veteran's initial claim of service connection for tonsillar 
cancer with metastasis the lymph nodes of the neck on the 
basis that it was not related to his military service and was 
not presumptively a disability related to inservice herbicide 
exposure.  It was conceded that he had served in the Republic 
of Vietnam.  Private treatment records showed that he was 
seen, beginning in 2000, for a neck mass.  A biopsy was 
benign.  In August another neck mass appeared and the 
pathology report from a biopsy of that mass revealed 
metastatic squamous cell carcinoma.  Follow-up surgery was 
done which showed squamous cell carcinoma of the right tonsil 
with right neck metastases.  He then received follow-up 
treatment for tonsillar cancer.  There was no indication that 
the cancer began in the respiratory tract.  

After the Veteran was provided notice of the decision, he 
filed a Notice of Disagreement (NOD) and, thereafter, a 
Statement of the Case was issued in February 2006, but the 
appeal was never perfected by the filing of a substantive 
appeal.  So, the September 2004 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

In January 2007, the Veteran applied to reopen the claim of 
service connection.  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the rating decision 
in September 2004 was the last final denial of the claims, 
the Board must review the evidence submitted since that 
rating decision to determine whether the claim should be 
reopened and considered on the merits.  38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and based on all of 
the evidence on file.  Id. at 513. 

Evidence Previously Considered

A private physician, Dr. D. B. L. stated in November 2003 
that he had begun treating the Veteran in August 2000 after 
the Veteran was diagnosed with metastatic squamous cell 
carcinoma of the right side of the neck.  He underwent a 
radical neck dissection with preservation of the 11th cranial 
nerve.  He then had radiation therapy, as well as physical 
rehabilitation.  He had a history of tobacco use, which was 
the likely cause of his cancer.  However, recent discussion 
with the Veteran revealed that had been exposed to Agent 
Orange in Vietnam in 1968 to 1969.  Although no definitive 
statement could be made that this exposure was the cause of 
the Veteran's cancer, medical literature and historical 
studies of patients who were exposed to this chemical did 
suggest that Agent Orange might have played an adjunctive 
role in causing cancer in exposed individuals.  

A VA physician reviewed the claim file in October 1995 as to 
the question of whether the Veteran's carcinoma of the 
tonsil, with metastasis to the lymph nodes of the neck, was 
due to herbicide exposure.  In reviewing the criteria, the 
specific anatomical areas which were considered to be 
possibly involved because of herbicide exposure, the criteria 
did not include the tonsils.  Therefore, with respect to the 
question as to whether or not the tonsillar cancer with 
metastasis was due to herbicide exposure, the tonsils did not 
fall under the categories which were to be considered as 
possibly related to herbicide exposure.  



Additional Evidence

The additional evidence includes a February 2007 statement 
from a private physician, Dr. D. B. L.  That physician stated 
that he had thoroughly reviewed the "attached text" 
regarding herbicide agents, exposure, and medical treatises.  
(however, no text was attached).  From a through review of 
the Veteran's service records, it is noted that he was 
exposed to heavy concentrations of spraying.  It was also 
noted that the primary chemicals that made up herbicide 
agents were, in themselves, carcinogens.  Therefore, it was 
the physician's opinion that the Veteran's tonsillar cancer 
was at least as likely as not related to his exposure to 
herbicide agents while in Vietnam.  

At the September 2009 videoconference the Veteran testified 
that he was in an area in Vietnam which was the second 
highest area in terms of being sprayed with herbicides, in 
the Northern provinces, just south of the demilitarized zone.  
He had been a cook and his unit had been the northern most 
supply unit in South Vietnam.  Page 7 of that transcript.  He 
had spoken to physicians and no one could be sure that 
herbicides had positively caused his cancer.  His treating 
physician had stated that as a rule the Veteran's cancer was 
due to smoking but that it was possible that it was caused by 
herbicides.  The Veteran had smoked for 30 years but had not 
smoked since about 2000.  The Veteran identified the author 
of the February 2007 handwritten statement as being his 
treating physician, Dr. D. B. L. Page 8.  That physician was 
an ENT specialist and had performed the Veteran's radical 
neck dissection in October 2000.  The Veteran had also been 
treated by an ENT specialist in "MUSC" in Charleston and by 
a physician at the Mayo Clinic in Minnesota.  Page 9.  No 
physicians other than Dr. D. B. L. had stated that his cancer 
was possibly due to inservice herbicide exposure.  Page 10.  
His physician had informed him that his cancer had probably 
originated in his tonsil but that this could not be 
determined with absolute accuracy.  Page 11.  There had been 
no recurrence of the cancer.  It was possible that the cancer 
had originated in the Veteran's respiratory system and spread 
to his tonsils.  Page 12.  The Veteran further testified that 
he had developed an infection in his lung but no biopsies had 
yet been done and he had not been told that it was cancerous.  
Page 13.  

Reopening Analysis

The Board has reviewed the evidence since the September 2004 
rating decision and has determined that the evidence is new 
and material because it relates to an unestablished fact 
necessary to substantiate the claim of service connection.  

Specifically, the additional evidence, consisting of the 
February 2007 private physician's statement, suggests that 
there is a medical nexus between the Veteran's inservice 
herbicide exposure and his postservice development of cancer.  

It was the absence of such nexus evidence which was the basis 
for the September 2004 denial of the claim.  

Accordingly, the claim for service connection for tonsillar 
cancer with metastasis the lymph nodes of the neck is 
reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for tonsillar cancer with metastasis the 
lymph nodes of the neck is reopened.  To this extent only, 
the appeal is granted.  


REMAND

At the September 2009 videoconference the Veteran testified 
that at the time of his most recent VA audiometric rating 
examination he was told that his hearing acuity had decreased 
since his discharge from service and that he should be able 
to receive a compensable disability rating.  Pages 3 and 4 of 
that transcript.  He did not now using hearing aids but a 
physician had told him that he would need digital hearing 
aids; however, VA could only offer analog hearing aids.  
Since then, he had been told that VA now offered digital 
hearing aids and he would now pursue this.  He would set up a 
VA appointment for evaluation of the use of digital hearing 
aids.  Page 4.  As to the impairment caused by his hearing 
loss, he had a difficult time hearing high pitched voices, 
particularly female voices.  He had to look directly at 
speakers and would ask them to speak more slowly but louder.  
He had difficulty with mechanical noises, such as hearing a 
telephone ring and also had difficulty with comprehension 
when listening to people while on a telephone.  Page 5.  He 
had difficulty understanding instructions, although he was no 
longer working.  When he had been employed his hearing loss 
had interfered with working and his ability to do his job, 
including interaction with his boss and co-workers at the 
Department of Corrections.  Page 6.  He could not confirm 
that the surgery on the right side of his neck had affected 
his hearing acuity in his right ear.  Page 14.  

The Veteran last underwent a VA audiology examination in 
March 2007.  The examiner did not comment upon the impact of 
the hearing loss on the Veteran's occupational functioning or 
upon his daily life.  "The Secretary [of VA], in an internal 
guidance document, recently reaffirmed the need for VA 
audiologists to describe the effect of a hearing disability 
on a claimant's occupational functioning and daily 
activities."  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  "The policy of describing the results of all tests 
conducted makes sense, particularly in the context of the 
extraschedular rating provision.  38 C.F.R. § 3.321(b).  
Unlike the rating schedule for hearing loss, § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Martinak, Id. 21 
Vet. App. 447, 455 (2007).  

To ensure that the record reflects the current severity of 
his hearing loss, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the hearing loss.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The 
examination should include observations as to the severity of 
present symptomatology, including the impact thereof upon the 
Veteran's occupational ability and his daily life.  See 
Martinak, Id. 

Dr. D. B. L. reported in the February 2007 statement that he 
had thoroughly reviewed an "attached text" regarding 
herbicide agents, exposure, and medical treatises.  However, 
no text was attached to that statement.  

The Veteran also testified that he had been treated by an ENT 
specialist in "MUSC" in Charleston and by a physician at 
the Mayo Clinic in Minnesota.  Page 9.  


Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected hearing 
loss.  If needed, the claims folder should 
be made available.  

a. The audiologist should provide numeric 
interpretation of any hearing 
tests/audiograms conducted.  The 
audiologist should also set forth numeric 
values for each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz; and then provide the average pure 
tone threshold for these four frequencies.  
The reported numeric values and speech 
recognition scores (Maryland CNC test) 
must be in conformity with the 
requirements of 38 C.F.R. § 4.85.

b. The examiner should then provide an 
opinion as to the effect the Veteran's 
hearing loss has on his ability to work 
and his daily life.  In doing so, the 
examiner should opine to what extent, if 
any, the Veteran's hearing loss causes 
functional or occupational impairment.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale.  

2.  In light of the Veteran's testimony he 
should be requested to clarify whether all 
relevant private clinical records are now 
on file.  

Specifically, the Veteran should be 
requested to clarify the inclusive dates 
of treatment or evaluation with respect to 
any records at the Mayo Clinic in 
Minnesota, as well as the "MUSC" in 
Charleston.  

The Veteran should be requested to obtain 
or authorize the RO to obtain that 
"text" which was to have been attached 
to the February 2007 statement from Dr. D. 
B. L.

With respect to any records that are not 
on file, request that the Veteran complete 
and return the appropriate releases 
(VA Form 21-4142s) for the medical records 
of each additional private care provider 
since military service, to include any 
records at the Mayo Clinic in Minnesota, 
as well as the "MUSC" in Charleston.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).   

The Veteran is hereby requested to submit 
copies of all records in his possession 
that he has not previously submitted.  

3.  The case should be referred for a 
medical opinion as to whether it is at 
least as likely as not that the claimed 
tonsillar cancer, with metastasis to the 
lymph nodes of the neck, was a respiratory 
cancer, which includes cancer of the lung, 
bronchus, larynx and trachea, under 
38 C.F.R. § 3.309(e) or is a form of soft 
tissue sarcoma (as the Veteran alleged in 
his August 2005 claim for service 
connection).  

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If 
however, no opinion can be rendered, 
please explain why this is not possible.  
It is absolutely imperative that the 
claims folder be reviewed for the 
Veteran's pertinent medical history. 

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims by evaluating all evidence 
obtained after the SOC was issued.  

As to the claim for an increased rating 
for the Veteran's hearing loss, the RO 
should also consider whether referral 
under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  The Veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director or 
the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the Veteran. 

5.  If the benefits sought on appeal 
remain denied, furnish the Veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


